Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1-29 are pending in the present application.  The instant claims are rejected as indicted below.

Double Patenting
The provisional rejection of claims 1-29 on the ground of nonstatutory double patenting over claims of copending Application No. 16/517,533 is withdrawn.

Claim Rejections - 35 USC § 103
The rejection of claims 1-29 under 35 U.S.C. 103 over Gronbaek et al. (WO 2015/192854), Kim et al. (Gastroenterology, 2012, cited by applicant on IDS submitted 4/17/2020) and Nijs et al. (WO 00/59512, cited by applicant on IDS submitted 4/17/2020) in combination is maintained.
Applicant argues
Gronbaek discloses a method of predicting a diagnosis for NASH based on biomarkers associated with the amount of inflammation in the liver, not by the amount of liver fat; based on said, a nominal treatment for NASH in Gronbaek does not necessarily reduce liver fat in a patient predicted to have NASH;
Kim merely discloses an association between low testosterone and liver fat;
Nijs discloses oral administration, but no mention is made for treating liver fat or NASH; 
Since Nijs was available before Gronbaek, Gronbaek would have included oral administration if Gronbaek had thought it was a viable administration route; 
There is no motivation to combine the extensive list from Gronbaek with oral formulation of Nijs; and
The facts in the present application is similar to the facts in Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd. because other references disclose disadvantageous properties associated with using testosterone to reduce liver fat with reference to the Goldstein declaration filed 2/14/2020.
Applicant’s argument was considered but not persuasive for the following reasons.
The claimed invention is a method of treating fatty liver in a human subject having NASH via orally administering a testosterone ester in an amount sufficient to reduce liver fat.
Although, Gronbaek discloses a method of predicting a diagnosis for NASH based on biomarkers associated with the amount of inflammation in the liver, it does teach treatment of NASH with testosterone undecanoate.  
old composition." 363 F.2d at 934, 150 USPQ at 628 (emphasis in original)).
Applicant argues, Kim merely discloses an association between low testosterone and liver fat.  
It is known in the art, that non-alcoholic steatohepatitis (NASH) is an advanced form of non-alcoholic fatty liver disease (NAFLD). NAFLD is caused by buildup of fat in the liver. When this buildup causes inflammation and damage, it is known as NASH.  In essence, based on the teaching of Kim and the level of skill of the ordinary artisan in the art, the skilled artisan would know that increase fat in the liver, as seem with NASH, is associated with low testosterone level as recited by instant claim 4.
Applicant also argues Nijs discloses oral administration, but no mention is made for treating liver fat or NASH and since Nijs was available before Gronbaek, Gronbaek would have included oral administration if Gronbaek had thought it was a viable administration route.
The question is whether based on the knowledge in the art as taught by the cited references, would the skilled artisan in that art at the time of the present invention have had a reasonable expectation of treating NASH utilizing oral testosterone ester, for example, testosterone undecanoate.

Lastly, applicant argues Gronbaek teaches an extensive list and the facts in the present application is similar to the facts in Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd. because other references disclose disadvantageous properties associated with using testosterone to reduce liver fat with reference to the Goldstein declaration filed 2/14/2020.
The examiner disagrees that the facts in the present application is similar to the facts in Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd.  Unlike, the facts in Takeda Chem. Indus., Ltd. v. Alphapharm Pty., Ltd., the cited art, Gronbaek, teaches the use of testosterone undecanoate, not testosterone, for treating NASH.  The only difference between Gronbaek and the claimed invention is the claimed “oral” administration, i.e., Gronbaek does not teach a specific route of administration.  However, oral formulation of testosterone undecanoate was known in the art at the time of the present invention and, thus, the skilled artisan would have had the reasonable expectation of treating NASH utilizing the oral formulation of testosterone undecanoate of Nijs.
Applicant’s argument of unexpected results as discussed in the Remarks and the Goldstein’s declaration are noted but not persuasive.  
All of applicant’s argument of 
In summary, although, Gronbaek discloses a method of predicting a diagnosis for NASH based on biomarkers associated with the amount of inflammation in the liver and discloses a variety of treatment methods for NASH, it does teach treatment of NASH with testosterone undecanoate as instantly claimed.  Gronbaek does not specify the route of administration or that said treatment would result in reduction of liver fat.
However, 
It is known in the art that NASH is caused by increase in liver fat and, thus, the result recited by the claimed invention would be a direct result of administration of testosterone esters, such as, testosterone undecanoate.  As recognized by the court, "While the references do not show a specific recognition of that result, its discovery by appellants is tantamount only to finding a property in the old composition."; and
Nijs teaches an oral formulation of testosterone undecanoate.  Therefore, based on the level of skill of the ordinary artisan in the medical art in regards to 
For these reasons, the rejection of claims 1-29 under 35 U.S.C. 103 over Gronbaek et al. (WO 2015/192854), Kim et al. (Gastroenterology, 2012, cited by applicant on IDS submitted 4/17/2020) and Nijs et al. (WO 00/59512, cited by applicant on IDS submitted 4/17/2020) in combination is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609.  The examiner can normally be reached on 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BARBARA P BADIO/Primary Examiner, Art Unit 1628